Citation Nr: 0329497	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1953, from January 1955 to December 1963, and from May 
1964 to April 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO in Cleveland, 
Ohio which denied service connection for bladder cancer, 
status post surgery, claimed as secondary to herbicide 
exposure.  A videoconference hearing was held before a 
veterans law judge in April 2003. 

Jurisdiction over the claims folder has been transferred to 
the Huntington, West Virginia, RO.

During the course of this appeal, the veteran has raised an 
issue relating to service connection for prostate cancer.  As 
this issue is not currently in appellate status it is 
referred to the RO for appropriate action.


REMAND

The veteran is claiming service connection for bladder cancer 
due to Agent Orange exposure in Vietnam.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection will be presumed for certain 
specified diseases which are manifest after service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  Bladder cancer is not among the diseases 
currently listed in the law as being presumptively associated 
with herbicide exposure, although prostate cancer is listed.  
"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313 (2003).  Service connection based on herbicide exposure 
may also be established with proof of actual direct 
causation.  Brock v. Brown, 10 Vet. App. 155 (1999) (vacated 
on other grounds 12 Fed. Appx. 916, 2000, U.S. App. LEXIS 
31888 (2000)); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) 

VA medical records reflect that the veteran has been treated 
for bladder carcinoma and prostate carcinoma.  In a November 
2001 VA examination, the examiner opined that the most likely 
origin of the veteran's cancer was the bladder and not the 
prostate.  The veteran has contended that his cancer 
originated in his prostate, not in his bladder.

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

With regard to the claim for service connection, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, records reflect that the veteran served in 
Vietnam, and post-service medical records reflect treatment 
for bladder cancer.  The veteran asserts that such cancer is 
due to in-service herbicide exposure.  The Board finds that a 
VA examination is required to obtain a medical opinion 
regarding the etiology of the veteran's bladder cancer.  38 
U.S.C.A. § 5103A(d) (West 2002).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in April 2001, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice limited the time for submitting necessary evidence to 
60 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Finally, the Board notes that the veteran has been 
communicating with the VA through the National Association of 
County Service Officers.  There is no power of attorney of 
record appointing the National Association of County Service 
Officers as his representative before the VA.  Under the 
circumstances of this case, further clarification of 
representation is warranted to assure that the veteran is 
accorded due process.  38 C.F.R. §§ 3.103, 20.600 (2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to clarify his representation.  
If he desires new representation, he must 
submit a proper appointment of a 
representative (VA Form 21-22, if a 
service organization is appointed).  Any 
designated representative must be given 
an opportunity to review the file and 
submit written argument.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be afforded a VA 
examination to determine whether his 
current bladder cancer was caused by in-
service herbicide exposure, or is 
otherwise related to service.  The 
examiner should review the claims folder 
prior to completing the examination 
report, and should note in the 
examination report that such review has 
taken place.  In particular, the RO 
should review the report of the November 
2001 VA examination.

The examiner should express an opinion as 
to whether it
is at least as likely as not (i.e., 
probability of 50 percent or more) that 
the current bladder cancer is related to 
in-service herbicide exposure or is in 
any other way causally related to 
service.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not that the bladder 
cancer represents a metastasis of 
prostate cancer.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for bladder cancer, 
claimed as due to herbicide exposure.  If 
the claim is denied, the veteran should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


